Exhibit 10.1

AMERISAFE, INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made and entered into as of
the          day of                  20    , by and between AMERISAFE, Inc., a
Texas corporation (the “Corporation”), and
                                         (“Indemnitee”).

RECITALS

A. It is critically important to the Corporation and its shareholders that the
Corporation be able to attract and retain the most capable persons reasonably
available to serve as directors and officers of the Corporation.

B. In recognition of the need for corporations to be able to induce capable and
responsible persons to accept positions in corporate management, Texas law
authorizes (and in some instances requires) corporations to indemnify their
directors and officers, and further authorizes corporations to purchase and
maintain insurance for the benefit of their directors and officers.

C. Federal legislation and rules adopted by the Securities and Exchange
Commission and the national securities exchanges have imposed additional
disclosure and corporate governance obligations on directors and officers of
public companies and have exposed such directors and officers to new and
substantially broadened civil liabilities.

D. These legislative and regulatory initiatives have also exposed directors and
officers of public companies to a significantly greater risk of criminal
proceedings, with attendant defense costs and potential criminal fines and
penalties.

E. Indemnitee is a director and/or officer of the Corporation and his/her
willingness to serve in such capacity is predicated, in substantial part, upon
the Corporation’s willingness to indemnify him/her in accordance with the
principles reflected above, to the full extent permitted by the laws of the
State of Texas, and upon the other undertakings set forth in this Agreement.

F. Therefore, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee’s
continued service as a director and/or officer of the Corporation and to enhance
Indemnitee’s ability to serve the Corporation in an effective manner, and in
order to provide such protection pursuant to express contract rights (intended
to be enforceable irrespective of, among other things, any amendment to the
Corporation’s Amended and Restated Certificate of Formation (the “Certificate”)
or Amended and Restated Bylaws (the “Bylaws”) or any change in the composition
of the Corporation’s Board of Directors (the “Board”)), the Corporation wishes
to provide in this Agreement for the indemnification of and the advancement of
Expenses (as defined in Article I) to Indemnitee as set forth in this Agreement
and for the continued coverage of Indemnitee under the Corporation’s directors’
and officers’ liability insurance policies.



--------------------------------------------------------------------------------

G. In light of the considerations referred to in the preceding recitals, it is
the Corporation’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.

NOW, THEREFORE, in order to induce Indemnitee to continue to serve in his/her
present capacity, the Corporation and Indemnitee hereby agree as follows:

ARTICLE I

Certain Definitions

As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):

“Claim” means an actual or threatened claim or request for relief.

“Corporate Status” means the status of a person as a current or former director
or officer of the Corporation or, at the request of the Corporation, as a
current or former director, officer, partner, venturer, proprietor, trustee,
employee, administrator, agent or similar functionary of another foreign or
domestic corporation, other enterprise or organization or employee benefit plan.

“Disinterested Director” means a director of the Corporation who is not and was
not a party to the Proceeding or Claim in respect of which indemnification is
sought by Indemnitee.

“Expenses” means all attorneys’ fees, retainers, court costs, transcript costs,
fees of experts, witness fees, travel expenses, duplicating costs, printing
costs, telephone charges, postage, delivery service fees and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating or being
or preparing to be a witness in a Proceeding.

“Governing Authority” means the person or group of persons entitled to manage
and direct the affairs of the Corporation with respect to a matter under the
Certificate, Bylaws or the Texas Business Organizations Code (the “TBOC”). The
term includes the Board or other persons authorized to perform the functions of
the Board. The term does not include an officer who is acting in the capacity of
an officer.

“Governing Person” means a person serving as part of the Governing Authority of
the Corporation.

“Incumbent Directors” means the individuals who, as of the date hereof, are
directors of the Corporation and any individual becoming a director subsequent
to the date hereof whose election, nomination for election by the Corporation’s
shareholders, or appointment, was approved by a vote of at least two-thirds of
the then-Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Corporation in which such person is named as a nominee
for director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-

 

2



--------------------------------------------------------------------------------

12(c) under the Securities Exchange Act of 1934, as amended) with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board.

“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Corporation or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other named (or, as to a
threatened matter, reasonably likely to be named) party in the Proceeding or
Claim giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, Independent Counsel shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Corporation or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

“Official Capacity” means (a) with respect to a Governing Person, the office of
the Governing Person in the Corporation or the exercise of authority by or on
behalf of the Governing Person under the Certificate, Bylaws or TBOC, and
(b) with respect to a person other than a Governing Person, the elective or
appointive office, if any, in the Corporation held by the person or the
relationship undertaken by the person on behalf of the Corporation.

“Proceeding” means (a) a threatened, pending or completed action or other
proceeding, whether civil, criminal, administrative, arbitrative or
investigative (except one initiated by Indemnitee pursuant to Article V of this
Agreement to enforce his/her rights under this Agreement), (b) an appeal of an
action or proceeding described by paragraph (a) of this definition, and (c) an
inquiry or investigation that could lead to an action or proceeding described by
paragraph (a) of this definition.

ARTICLE II

Indemnification

Section 2.1 General. The Corporation shall indemnify, and advance Expenses to,
Indemnitee to the full extent permitted by applicable law in effect on the date
hereof and to such greater extent as applicable law may thereafter from time to
time permit. The rights of Indemnitee provided under the preceding sentence
shall include, but shall not be limited to, the right to be indemnified and to
have Expenses advanced in all Proceedings to the full extent permitted by Title
1, Chapter 8 of the TBOC (or any successor provision). The provisions set forth
in this Agreement are provided in addition to and as a means of furtherance and
implementation of, and not in limitation of, the obligations expressed in this
Article II.

Section 2.2 Additional Indemnity of the Corporation. Indemnitee shall be
entitled to indemnification pursuant to this Section 2.2 if, by reason of
his/her Corporate Status, he/she is, was or is threatened to be made a party to
any Proceeding (except to the extent limited by Section 2.3). Pursuant to this
Section 2.2, Indemnitee shall be indemnified against judgments, penalties,
settlements, fines, excise or similar taxes, including excise taxes assessed
against him/her with respect to an employee benefit plan, and reasonable
Expenses actually incurred by him/her or on his/her behalf in connection with
such Proceeding or any Claim therein, if (a)

 

3



--------------------------------------------------------------------------------

he/she acted in good faith, (b) he/she reasonably believed: (i) in the case of
conduct in his/her Official Capacity, that his/her conduct was in the
Corporation’s best interests; and (ii) in any other case, that his/her conduct
was not opposed to the Corporation’s best interests, and (c) in the case of a
criminal Proceeding, he/she did not have a reasonable cause to believe his/her
conduct was unlawful. Nothing in this Section 2.2 shall limit the benefits of
Section 2.1 or any other Section hereunder.

Section 2.3 Limitation on Indemnity. The indemnification otherwise available to
Indemnitee under Section 2.2 shall be limited to the extent set forth in this
Section 2.3. In the event that Indemnitee is found liable to the Corporation or
is found liable because Indemnitee improperly received a personal benefit
(a) Indemnitee shall, with respect to the Claim in the Proceeding in which such
finding is made, be indemnified only against reasonable Expenses actually
incurred by him/her in connection with that Claim and (b) such indemnification
will not include judgments, penalties, fines, excise or similar taxes, including
excise taxes assessed against him/her with respect to an employee benefit plan.
Notwithstanding the foregoing, no indemnification against such Expenses shall be
made in respect of any Claim in such Proceeding as to which Indemnitee shall
have been adjudged to be liable for (a) willful or intentional misconduct in the
performance of his/her duty to the Corporation, (b) breach of his/her duty of
loyalty owed to the Corporation, or (c) an act or omission not committed in good
faith that constitutes a breach of a duty owed by him/her to the Corporation;
provided, however, that indemnification against such Expenses shall nevertheless
be made by the Corporation to the extent that a court may order in accordance
with Title 1, Chapter 8 of the TBOC (or any successor provision) or any other
applicable law.

ARTICLE III

Expenses

Section 3.1 Expenses of a Party Who Is Wholly or Partly Successful. Indemnitee
shall be indemnified against all reasonable Expenses actually incurred by
him/her in connection with a Proceeding in which Indemnitee is a party by reason
of his/her Corporate Status and in which Indemnitee is wholly successful, on the
merits or otherwise, in the defense of such Proceeding. In the event that
Indemnitee is not wholly successful, on the merits or otherwise, in a Proceeding
but is successful, on the merits or otherwise, as to any Claim in such
Proceeding, the Corporation shall indemnify Indemnitee against all reasonable
Expenses actually incurred by him/her or on his/her behalf relating to each such
Claim. For purposes of this Section 3.1 and without limitation, the termination
of a Claim in a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such Claim.

Section 3.2 Expenses of a Witness. To the extent that Indemnitee is, by reason
of his/her Corporate Status, a witness or otherwise participates in any
Proceeding at a time when he/she is not named a defendant or respondent in the
Proceeding, he/she shall be indemnified against all Expenses incurred by him/her
or on his/her behalf in connection therewith.

Section 3.3 Advancement of Expenses. The Corporation shall pay or reimburse all
reasonable Expenses incurred by or on behalf of Indemnitee in connection with
any Proceeding or Claim, whether brought by the Corporation or otherwise, in
advance of any determination respecting entitlement to indemnification pursuant
to Article IV hereof within ten business days

 

4



--------------------------------------------------------------------------------

after the receipt by the Corporation of a written request from Indemnitee
setting forth a written affirmation of his/her good faith belief that he/she has
met the standard of conduct necessary for indemnification under applicable law,
confirming his/her obligation under the last sentence of this Section 3.3 and
requesting such payment, payments or reimbursement from time to time, whether
prior to or after final disposition of such Proceeding or Claim. Such statement
or statements shall reasonably evidence the Expenses incurred by Indemnitee.
Indemnitee hereby undertakes and agrees that he/she will repay the Corporation
for any Expenses so paid or reimbursed to the extent that it shall ultimately be
determined by a court in a final adjudication from which there is no further
right of appeal, that Indemnitee has not met the standard of conduct necessary
for indemnification under applicable law or is not entitled to be indemnified
against such Expenses.

ARTICLE IV

Procedure for Determination of Right to Indemnification

Section 4.1 Request for Indemnification. To obtain indemnification under this
Agreement, Indemnitee shall submit to the Corporation a written request,
including therein or therewith such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification for a
Proceeding or Claim. The Secretary or an Assistant Secretary of the Corporation
shall, promptly upon receipt of such a request for indemnification, advise the
Board in writing that Indemnitee has requested indemnification. If, at the time
of the receipt of such request, the Corporation has directors’ and officers’
liability insurance in effect under which coverage for such Proceeding or Claim
is potentially available, the Corporation shall give prompt written notice of
such Proceeding or Claim to the applicable insurers in accordance with the
procedures set forth in the applicable policies. The Corporation shall provide
to Indemnitee a copy of such notice delivered to the applicable insurers, and
copies of all subsequent correspondence between the Corporation and such
insurers regarding the Proceeding or Claim, in each case substantially
concurrently with the delivery or receipt thereof by the Corporation. The
failure by Indemnitee to timely notify the Corporation of any Proceeding or
Claim shall not relieve the Corporation from any liability hereunder unless, and
only to the extent that, the Corporation did not otherwise learn of such
Proceeding or Claim and such failure results in forfeiture by the Corporation of
substantial defenses, rights or insurance coverage.

Section 4.2 Determination of Right to Indemnification.

(a) To the extent that Indemnitee shall have been wholly successful, on the
merits or otherwise, in defense of any Proceeding or Claim or in defense of any
issue or matter therein, including without limitation dismissal without
prejudice, Indemnitee shall be indemnified against judgments, penalties,
settlements, fines, excise or similar taxes, including excise taxes assessed
against him/her with respect to an employee benefit plan, and reasonable
Expenses actually incurred by him/her or on his/her behalf in connection with
any such Proceeding or Claim or any issue or matter therein in accordance with
Article II and no Standard of Conduct Determination (as defined in
Section 4.2(b)) shall be required.

(b) Upon written request by Indemnitee for indemnification pursuant to
Section 4.1 hereof, a determination of whether Indemnitee has satisfied any
applicable standard

 

5



--------------------------------------------------------------------------------

of conduct under Texas law that is a legally required condition precedent to
indemnification of Indemnitee hereunder with respect to Indemnitee’s entitlement
thereto (a “Standard of Conduct Determination”) shall be made in the specific
case in accordance with Title 1, Chapter 8 of the TBOC (or any successor
provision). Indemnitee will cooperate with the person or persons making such
Standard of Conduct Determination, including providing to such person or
persons, upon reasonable advance request, any documentation or information that
is not privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and reasonably necessary to such determination. The
Corporation shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five business days of such request, any and all costs and
expenses (including attorneys’ and experts’ fees and expenses) incurred by
Indemnitee in so cooperating with the person or persons making such Standard of
Conduct Determination.

(c) The Corporation shall use its reasonable best efforts to cause any Standard
of Conduct Determination required under Section 4.2(b) to be made as promptly as
practicable. If (i) the person or persons empowered or selected under this
Section 4.2 to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) receipt by the Corporation
of written notice from Indemnitee advising the Corporation of the final
disposition of the applicable Proceeding or Claim (the date of such receipt
being the “Notification Date”) and (B) the selection of special legal counsel,
if such determination is to be made by special legal counsel, that is permitted
under the provisions of Section 4.2(e) to make such determination, and
(ii) Indemnitee shall have fulfilled his/her obligations set forth in the second
sentence of Section 4.2(b), then Indemnitee shall be deemed to have satisfied
the applicable standard of conduct; provided that such 30-day period may be
extended for a reasonable time, not to exceed an additional 30 days, if the
person or persons making such determination in good faith requires such
additional time for obtaining or evaluating documentation and/or information
relating thereto; and provided, further, that the 30-day limitation set forth in
this Section 4.2(c) shall not apply and such period shall be extended as
necessary if, within 30 days after receipt by the Corporation of the request for
indemnification under Section 4.1, the Board has resolved to submit such
determination to the shareholders for their consideration at an annual meeting
thereof to be held within 90 calendar days after such receipt and such
determination is made thereat, or a special meeting of shareholders is called
within 30 calendar days after such receipt for the purpose of making such
determination, such meeting is held for such purpose within 60 calendar days
after having been so called and such determination is made thereat.

(d) If (i) Indemnitee shall be entitled to indemnification hereunder pursuant to
Section 4.2(a), (ii) no determination of whether Indemnitee has satisfied any
applicable standard of conduct under Texas law is a legally required condition
precedent to indemnification of Indemnitee hereunder, or (iii) Indemnitee has
been determined or deemed pursuant to Section 4.2(b) or (c) to have satisfied
any applicable standard of conduct under Texas law that is a legally required
condition precedent to indemnification of Indemnitee hereunder, then the
Corporation shall pay to Indemnitee, within five business days after the later
of (x) the Notification Date in respect of the applicable Proceeding or Claim
and (y) the earliest date on which the applicable criterion specified in clause
(i), (ii) or (iii) above shall have been satisfied, all reasonable Expenses
incurred by him/her in connection with the applicable Proceeding or Claim.

 

6



--------------------------------------------------------------------------------

(e) If a Standard of Conduct Determination is to be made by special legal
counsel pursuant to Title 1, Chapter 8 of the TBOC (or any successor provision),
such special legal counsel must be Independent Counsel (as defined in Article I
hereof) and the Corporation shall give written notice to Indemnitee advising
him/her of the identity of the special legal counsel so selected. Indemnitee
may, within five business days after receiving written notice of selection from
the Corporation, deliver to the Corporation a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the special legal counsel so selected does not satisfy the criteria
set forth in the definition of “Independent Counsel” in Article 1, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person or firm so selected
shall act as special legal counsel. If such written objection is properly and
timely made and substantiated, (i) the special legal counsel so selected may not
serve as special legal counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit, and (ii) the
Corporation may, at its option, select an alternative special legal counsel and
give written notice to Indemnitee advising him/her of the identity of the
alternative special legal counsel so selected, in which case the provisions of
the two immediately preceding sentences and clause (i) of this sentence shall
apply to such subsequent selection and notice. If applicable, the provisions of
clause (ii) of the immediately preceding sentence shall apply to successive
alternative selections. If no special legal counsel that is permitted under the
foregoing provisions of this Section 4.2(e) to make the Standard of Conduct
Determination shall have been selected within 30 days after the Corporation
gives its initial notice pursuant to the first sentence of this Section 4.2(e),
Indemnitee may petition the courts of the State of Texas for resolution of any
objection which shall have been made by Indemnitee to the Corporation’s
selection of special legal counsel and/or for the appointment as special legal
counsel of a person or firm selected by the Court or by such other person as the
Court shall designate, and the person or firm with respect to whom all
objections are so resolved or the person or firm so appointed will act as
special legal counsel. In all events, the Corporation shall pay all of the
reasonable fees and expenses of the special legal counsel incurred in connection
with the special legal counsel’s determination pursuant to Section 4.2(b).

Section 4.3 No Other Presumption. The termination of any Proceeding or of any
Claim by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) by itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did meet the
requirements for indemnification under Section 2.2. Indemnitee shall be deemed
to have been found liable in respect of any Claim only after he/she shall have
been so adjudged by a court of competent jurisdiction after exhaustion of all
appeals therefrom.

ARTICLE V

Certain Remedies of Indemnitee

Section 5.1 Indemnitee Entitled to Adjudication in an Appropriate Court. In the
event (a) a determination is made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement, or (b) there has been any
failure by the Corporation to make timely payment or advancement of any amounts
due hereunder, Indemnitee shall be entitled to commence an action seeking an
adjudication in an appropriate court of the State of Texas, or in any other
court of competent jurisdiction, of his/her entitlement to such

 

7



--------------------------------------------------------------------------------

indemnification or advancement of Expenses. Indemnitee shall commence such
action seeking an adjudication within 180 days following the date on which
Indemnitee first has the right to commence such action pursuant to this
Section 5.1, or such right shall expire. The Corporation agrees not to oppose
Indemnitee’s right to seek any such adjudication.

Section 5.2 Adverse Determination Not to Affect any Judicial Proceeding. In the
event that a determination shall have been made pursuant to Article IV that
Indemnitee is not entitled to indemnification, any judicial proceeding commenced
pursuant to this Article V shall be conducted in all respects as a de novo trial
on the merits, and Indemnitee shall not be prejudiced by reason of such initial
adverse determination. In any judicial proceeding commenced pursuant to this
Article V, the Corporation shall have the burden of proving, by clear and
convincing evidence, that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.

Section 5.3 Corporation Bound by Determination Favorable to Indemnitee in any
Judicial Proceeding. If a determination shall have been made or deemed to have
been made pursuant to Article IV that Indemnitee is entitled to indemnification,
the Corporation shall be bound by such determination in any judicial proceeding
commenced pursuant to this Article V, absent a knowing misstatement by
Indemnitee of a material fact, or a knowing omission of a material fact
necessary to make a statement by Indemnitee not materially misleading, in
connection with the request for indemnification.

Section 5.4 Corporation Bound by this Agreement. The Corporation shall be
precluded from asserting in any judicial proceeding commenced pursuant to this
Article V that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court that the
Corporation is bound by all the provisions of this Agreement.

Section 5.5 Indemnitee Entitled to Expenses of Judicial Proceeding. In the event
that Indemnitee seeks a judicial adjudication of his/her rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
recover from the Corporation, and shall be indemnified by the Corporation
against, any and all reasonable expenses (of the types described in the
definition of Expenses in Article I) incurred by him/her in such judicial
adjudication but only if he/she prevails therein. If it shall be determined in
said judicial adjudication that Indemnitee is entitled to receive part but not
all of the indemnification or advancement of expenses or other benefit sought,
the expenses incurred by Indemnitee in connection with such judicial
adjudication shall be reasonably prorated in good faith by counsel for
Indemnitee.

Section 5.6 No Diminishment of Rights. The Corporation shall not adopt any
amendment to the Certificate or Bylaws the effect of which would be to deny,
diminish or encumber Indemnitee’s rights to indemnity pursuant to the
Certificate, Bylaws, the TBOC or any other applicable law as applied to any act
or failure to act occurring in whole or in part prior to the date (the
“Effective Date”) upon which the amendment was approved by the Board or the
shareholders of the Corporation, as the case may be. In the event that the
Corporation shall adopt any amendment to the Certificate or Bylaws the effect of
which is to so deny, diminish or encumber Indemnitee’s rights to indemnity, such
amendment shall apply only to acts or failures to act occurring entirely after
the Effective Date thereof. No repeal or amendment of any law of

 

8



--------------------------------------------------------------------------------

the State of Texas shall in any way diminish or adversely affect the rights of
Indemnitee pursuant to this Agreement in respect of any occurrence or matter
arising prior to any such repeal or amendment.

ARTICLE VI

Miscellaneous

Section 6.1 Non-Exclusivity. The rights of Indemnitee to receive indemnification
and advancement of Expenses under this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may at any time be entitled under
applicable law, the Certificate or Bylaws, any other agreement, vote of
shareholders or a resolution of directors of the Corporation, or otherwise. No
amendment or alteration of the Certificate or Bylaws or any provision thereof
shall adversely affect Indemnitee’s rights hereunder and such rights shall be in
addition to any rights Indemnitee may have under the Certificate, Bylaws, the
TBOC or otherwise. To the extent that there is a change in the TBOC (whether by
statute or judicial decision) which allows greater indemnification by agreement
than would be afforded currently under the Certificate or Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
virtue of this Agreement the greater benefit so afforded by such change.

Section 6.2 Insurance and Subrogation.

(a) For the duration of Indemnitee’s service as a director and/or officer of the
Corporation, and thereafter for so long as Indemnitee shall be subject to any
pending or possible Proceeding or Claim, the Corporation shall use commercially
reasonable efforts (taking into account the scope and amount of coverage
available relative to the cost thereof) to cause to be maintained in effect
policies of directors’ and officers’ liability insurance providing coverage for
directors and/or officer of the Corporation. The Corporation shall provide
Indemnitee with a copy of all directors’ and officers’ liability insurance
applications, binders, policies, declarations, endorsements and other related
materials. Without limiting the generality or effect of the two immediately
preceding sentences, the Corporation shall not discontinue or significantly
reduce the scope or amount of coverage from one policy period to the next
(i) without the prior approval thereof by a majority vote of the Incumbent
Directors, even if less than a quorum, or (ii) if at the time that any such
discontinuation or significant reduction in the scope or amount of coverage is
proposed there are no Incumbent Directors, without the prior written consent of
Indemnitee (which consent shall not be unreasonably withheld or delayed). In all
policies of directors’ and officers’ liability insurance obtained by the
Corporation, Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee the same rights and benefits, subject to the same
limitations, as are accorded to the Corporation’s directors and officers most
favorably insured by such policy. The Corporation may, but shall not be required
to, create a trust fund, grant a security interest or use other means, including
without limitation a letter of credit, to ensure the payment of such amounts as
may be necessary to satisfy its obligations to indemnify and advance Expenses
pursuant to this Agreement.

(b) In the event of any payment by the Corporation under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
related rights of recovery of Indemnitee against other persons or entities
(other than Indemnitee’s successors).

 

9



--------------------------------------------------------------------------------

Indemnitee shall execute all papers reasonably required to evidence such rights
(all of Indemnitee’s reasonable Expenses related thereto to be reimbursed by or,
at the option of Indemnitee, advanced by the Corporation).

(c) The Corporation shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

Section 6.3 Defense of Claims. The Corporation shall be entitled to participate
in the defense of any Proceeding or Claim or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee; provided that if Indemnitee
believes, after consultation with counsel selected by Indemnitee, that (a) the
use of counsel chosen by the Corporation to represent Indemnitee would present
such counsel with an actual or potential conflict, (b) the named parties in any
such Proceeding or Claim (including any impleaded parties) include both the
Corporation and Indemnitee and Indemnitee shall conclude, based on the advice of
counsel, that there may be one or more legal defenses available to him/her that
are different from or in addition to those available to the Corporation, or
(c) any such representation by such counsel would be precluded under the
applicable standards of professional conduct then prevailing, then Indemnitee
shall be entitled to retain separate counsel (but not more than one law firm
plus, if applicable, local counsel in respect of any particular Proceeding or
Claim) at the Corporation’s expense. The Corporation shall not be liable to
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding or Claim effected without the Corporation’s prior written consent.
The Corporation shall not, without the prior written consent of Indemnitee,
effect any settlement of any Proceeding or Claim to which Indemnitee is, or
could have been, a party unless such settlement solely involves the payment of
money and includes a complete and unconditional release of Indemnitee from all
liability on any claims that are the subject matter of such Proceeding or Claim.
Neither the Corporation nor Indemnitee shall unreasonably withhold its consent
to any proposed settlement; provided, that Indemnitee may withhold consent to
any settlement that does not provide a complete and unconditional release of
Indemnitee.

Section 6.4 Exculpation of Directors. If Indemnitee is or was a director of the
Corporation, he/she shall not in that capacity be liable to the Corporation or
its shareholders for monetary damages for an act or omission in Indemnitee’s
capacity as a director, except that Indemnitee’s liability shall not be
eliminated or limited for: (a) a breach of Indemnitee’s duty of loyalty to the
Corporation or its shareholders, (b) an act or omission not committed in good
faith that constitutes a breach of duty owed by Indemnitee to the Corporation or
an act or omission that involves intentional misconduct or a knowing violation
of the law, (c) a transaction from which Indemnitee received an improper
benefit, whether or not the benefit resulted from an action taken within the
scope of Indemnitee’s office, or (d) an act or omission for which the liability
of Indemnitee is expressly provided for by statute.

Section 6.5 Duration of Agreement. This Agreement shall continue for so long as
Indemnitee serves as a director or officer of the Corporation or, at the request
of the Corporation, as a director, officer, partner, venturer, proprietor,
trustee, employee, administrator, agent or similar functionary of another
foreign or domestic corporation, other enterprise or organization or employee
benefit plan, and thereafter shall survive until and terminate upon the later to
occur

 

10



--------------------------------------------------------------------------------

of (a) the final termination of all pending Proceedings in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to Article V
relating thereto, and (b) the expiration of all statutes of limitation
applicable to possible Claims arising out of Indemnitee’s Corporate Status.

Section 6.6 Successors and Binding Agreement.

(a) The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Corporation, by agreement in
form and substance reasonably satisfactory to Indemnitee and his/her counsel,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent the Corporation would be required to perform if no such
succession had taken place. This Agreement shall be binding upon and inure to
the benefit of the Corporation and any successor to the Corporation, including
without limitation any person acquiring directly or indirectly all or
substantially all of the business or assets of the Corporation whether by
purchase, merger, consolidation, reorganization or otherwise (and such successor
will thereafter be deemed the “Corporation” for purposes of this Agreement), but
shall not otherwise be assignable or delegable by the Corporation.

(b) This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.

(c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in
Sections 6.6(a) and 6.6(b). Without limiting the generality or effect of the
foregoing, Indemnitee’s right to receive payments hereunder shall not be
assignable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by Indemnitee’s will or by the laws of descent and
distribution, and, in the event of any attempted assignment or transfer contrary
to this Section 6.6(c), the Corporation shall have no liability to pay any
amount so attempted to be assigned or transferred.

Section 6.7 Legal Fees and Expenses. It is the intent of the Corporation that
Indemnitee not be required to incur legal fees or other Expenses associated with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. Accordingly, without limiting the generality or effect of any other
provision hereof, if it should appear to Indemnitee that the Corporation has
failed to comply with any of its obligations under this Agreement or in the
event that the Corporation or any other person takes or threatens to take any
action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, the Corporation irrevocably authorizes Indemnitee from time to time
to retain counsel of Indemnitee’s choice, at the expense of the Corporation as
hereafter provided, to advise and represent Indemnitee in connection with any
such interpretation, enforcement or defense, including without limitation the
initiation or defense of any litigation or other legal action, whether by or
against the Corporation or any director, officer, shareholder or other person

 

11



--------------------------------------------------------------------------------

affiliated with the Corporation, in any jurisdiction. Notwithstanding any
existing or prior attorney-client relationship between the Corporation and such
counsel, the Corporation irrevocably consents to Indemnitee’s entering into an
attorney-client relationship with such counsel, and in that connection the
Corporation and Indemnitee agree that a confidential relationship shall exist
between Indemnitee and such counsel. Without respect to whether Indemnitee
prevails, in whole or in part, in connection with any of the foregoing, the
Corporation will pay and be solely financially responsible for any and all
attorneys’ and related fees and expenses incurred by Indemnitee in connection
with any of the foregoing to the fullest extent permitted or required by the
laws of the State of Texas in effect on the date hereof or as such laws may from
time to time hereafter be amended or otherwise changed to increase the scope of
such permitted or required payment of such fees and expenses.

Section 6.8 Notice by Each Party. Indemnitee agrees to promptly notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document or communication relating
to any Proceeding or Claim for which Indemnitee may be entitled to
indemnification or advancement of Expenses hereunder. The Corporation agrees to
promptly notify Indemnitee in writing, as to the pendency of any Proceeding or
Claim which may involve a claim against Indemnitee for which Indemnitee may be
entitled to indemnification or advancement of Expenses hereunder.

Section 6.9 Amendment. This Agreement may not be modified or amended except by a
written instrument executed by or on behalf of each of the parties hereto.

Section 6.10 Waivers. The observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

Section 6.11 Entire Agreement. This Agreement and the documents expressly
referred to herein constitute the entire agreement between the parties hereto
with respect to matters covered hereby, and any other prior or contemporaneous
oral or written understandings or agreements with respect to the matters covered
hereby are expressly superseded by this Agreement. To the extent the Corporation
previously entered into an agreement with Indemnitee providing for
indemnification of and the advancement of Expenses to Indemnitee, the
Corporation does not intend this Agreement to reduce or otherwise limit in any
manner the Corporation’s obligations, or Indemnitee’s rights, under such prior
agreement.

Section 6.12 Severability. If any provision of this Agreement or the application
of such provision to any person or circumstance, shall be judicially declared to
be invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement or affect the
application of such provision to other persons or circumstances, and the parties
hereto agree that the part or parts of this Agreement so held to be invalid,
unenforceable

 

12



--------------------------------------------------------------------------------

or void will be deemed to have been stricken herefrom and the remainder of this
Agreement will have the same force and effectiveness as if such part or parts
had never been included herein; provided, however, that the parties shall
negotiate in good faith with respect to an equitable modification of the
provision or application thereof declared to be invalid, unenforceable or void.
Any such finding of invalidity or unenforceability shall not prevent the
enforcement of such provision in any other jurisdiction to the maximum extent
permitted by applicable law.

Section 6.13 Notices. Unless otherwise expressly provided herein, all notices,
requests, demands, consents, waivers, instructions, approvals and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if personally delivered to or mailed, certified mail return receipt
requested, first-class postage paid, addressed as follows: (i) if to the
Corporation, AMERISAFE, Inc., 2301 Highway 190 West, DeRidder, Louisiana 70634,
Attn: Secretary, and (ii) if to Indemnitee, at the address specified on the
signature page of this Agreement, or to such other address or to such other
individuals as any party shall have last designated by notice to the other
parties. All notices and other communications given to any party in accordance
with the provisions of this Agreement shall be deemed to have been given when
delivered or sent to the intended recipient thereof in accordance with the
provisions of this Section 6.13.

Section 6.14 Governing Law; Consent to Jurisdiction. This Agreement shall be
construed in accordance with and governed by the laws of the State of Texas
without regard to the principles of conflict of laws. Each of the Corporation
and Indemnitee hereby absolutely and irrevocably consents and submits to the
jurisdiction of the courts of the State of Texas and of any Federal court
located in Harris County, Texas in connection with any actions or proceedings
arising out of or relating to this Agreement.

Section 6.15 Headings. The Article and Section headings in this Agreement are
for convenience of reference only, and shall not be deemed to alter or affect
the meaning or interpretation of any provisions hereof.

Section 6.16 Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed to be an original and both of which together shall
be deemed to be one and the same instrument.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the date first above written.

 

AMERISAFE, INC. By:  

 

  Name:   Title: INDEMNITEE

 

[Name] Indemnitee Notice Address:

 

 

 